         Case 2:20-cv-01469-RJC Document 26-7 Filed 11/23/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF PENNSYLVANIA


DEBORAH LAUFER,
                                                     Case No.: 2:20-cv-01469-RJC
               Plaintiffs,
v.

MILLENIUM HOTELS INC.,
          Defendant.
____________________________________

                AFFIDAVIT OF TRISTAN W. GILLESPIE, ESQ.

        I, Tristan W. Gillespie, Esq, hereby state under oath the following:

     1. I am an attorney for the above-referenced Plaintiff. I have been an attorney

        since 2006 and a member in good standing in the Georgia, New York,

        Maryland, District of Columbia, and New Jersey Bars. My resume is

        attached hereto.

     2. I have handled hundreds of Title III ADA cases during the course of my

        professional career.

     3. I am an attorney in the instant action. I certify that I personally entered and

        fully reviewed my time records and supporting data submitted in this action

        and, specifically in Plaintiffs’ Fee Petition and that the motion is well-

        grounded and justified, and my time records are accurate.
                                            1
       Case 2:20-cv-01469-RJC Document 26-7 Filed 11/23/20 Page 2 of 2




   4. The time sheets submitted by me are primary, rather than secondary

      (attached). At the time of each task, I personally open the time sheet file

      maintained on my computer. I personally enter the date, description of the

      task, and time in tenths of an hour. When appropriate, I add up the time and

      calculate the entire bill. The exhibit submitted as my time sheet is the

      original time sheet I maintain, converted into PDF version for submission as

      an exhibit.

   5. A Bill of Costs and expenses incurred in this matter is attached hereto as

      Exhibit C.

      Pursuant to 28 USC § 1746, I declare, certify, verify, and state, under

penalty of perjury that the foregoing is true and correct.

      Executed on November 23, 2020.



                                               Attorney for Plaintiff:

                                               _/s/ Tristan W. Gillespie__
                                               Tristan W. Gillespie, Esq.
                                               Thomas B. Bacon, P.A.
                                               5150 Cottage Farm Rd.
                                               Johns Creek, GA 30022
                                               ph. (404) 276-7277
                                               Gillespie.tristan@gmail.com




                                           2
